Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-8 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breneman (US-4,943,774).

Claim No
Claim feature
Prior art
Breneman (US-4,943774)
1
 An apparatus for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system, the apparatus comprising: 

Breneman discloses an apparatus as claimed, cf. Figs. 1-7.

at least one first B0 magnet configured to produce a first magnetic field to contribute to the B0 magnetic field for the MRI system, the at least one first B0 magnet comprising a first plurality of permanent magnet rings including three concentric rings at least two of which have respective different heights; and 

First B0 magnet (magnetic pole 22 in the bottom in Fig. 3).

Even though in Fig. 7, only one inner ring 70 is shown, Breneman discloses that there may be a plurality of inner ring members 70 of varying radii and varying height 74 be used for achieving homogeneity of the magnetic flux density.
See from col. 6, lin. 58 to col 7., lin. 10 which discloses all detailed instant features.



a yoke configured to capture and direct at least some magnetic flux generated by the at least one first B0 magnet to increase a magnetic flux density within an imaging region of the MRI system, the yoke comprising: 
Yoke (28, 30, 32)

Yoke (28, 30, 32) is made of ferromagnetic (ferrous) material, cf. Col. 4, lin. 15-19.






a first plate comprising ferromagnetic material and coupled to the at least one first B0 magnet;

First plate (30).
First plate (30) is coupled to the at least one first B0 magnet (22).



a frame comprising ferromagnetic material and coupled to the first plate.

Frame (32).
Frame (32) is coupled to the plate (30).
2
The apparatus of claim 1, wherein each of the first plurality of permanent magnet rings has a respective different height.

Claim 2 is met by Breneman when it discloses the heights of the rings can be different, see from col. 6, lin. 58 to col 7., lin. 10 which discloses all this instant feature.

3
The apparatus of claim 1, further comprising at least one second B0 magnet configured to produce a second magnetic field to contribute to the B0 magnetic field for the MRI system, the at least one first B0 magnet comprising a second plurality of permanent magnet rings including at least two rings with respective different heights.

See the upper magnetic pole 22 which can be equated to the claimed second B0 magnet with all claimed features.
4
The apparatus of claim 3, wherein each of the second plurality of permanent magnet rings has a respective different height.

See col. 7 lines 11-15 where Breneman discloses upper and lower poles (22) should be symmetric which meets claim 4.

5
The apparatus of claim 3, wherein the at least one first B0 magnet and the at least one second B0 magnet are arranged relative to one another so that the imaging region is provided therebetween, and wherein the different heights of the first plurality of permanent magnet rings and the different heights of the second plurality of permanent magnet rings are selected to obtain a first level of magnetic field homogeneity within a first field of view in the imaging region that is smaller than a second level of magnetic field homogeneity in the first field of view that would be obtained with an arrangement of the first plurality of permanent magnet rings having equal heights and the second plurality of permanent magnet rings having equal heights.

The claim (claim 5) is met by Breneman when it discloses varying heights 74 of [different] concentric rings 70 to achieve improved uniformity of magnetic field within an imaging volume as opposed to having same height 74 for all rings 70, cf. col. 7. Lin. 67.


6
The apparatus of claim 3, wherein the at least one first B0 magnet and the at least one second B0 magnet are arranged relative to one another so that the imaging region is provided therebetween, wherein the different heights of the first plurality of permanent magnet rings and the different heights of the second plurality of permanent magnet rings are selected to obtain, in the imaging region, a first field of view having a first volume and a first magnetic field homogeneity, and wherein the first volume is greater than a second volume of a second field of view having the first magnetic field homogeneity that would be obtained if heights of the first plurality of permanent magnet rings were equal and heights of the second plurality of permanent magnet rings were equal.

The claim (claim 6) is met by Breneman when it discloses varying heights 74 of [different] concentric rings 70 to achieve improved uniformity of magnetic which would cause to volume of the imaging region with first homogeneity to be greater as opposed to having same height 74 for all rings 70, cf. col. 7. Lin. 67.

7
The apparatus of claim 1, wherein the first plurality of permanent magnet rings is concentric about a common center.

Breneman discloses a common center (62) for the magnet rings of the lower pole 22.
8
The apparatus of claim 7, wherein the first plurality of permanent magnet rings comprises a first permanent magnet ring closer to the common center than a second permanent magnet ring, and wherein a first height of permanent magnet segments in the first permanent magnet ring is smaller than a second height of permanent magnet segments in the second permanent magnet ring.



Breneman meets the claim (8) as it discloses an inner ring 70 has smaller height than an outer ring 60, cf. Fig. 7



16
The apparatus of claim 3, wherein the second plurality of permanent magnet rings is concentric about a common center.

Breneman meets the claim (claim 16) when it discloses the lower and upper poles 22 are constructed to be symmetric, cf. col. 7, lin. 10-15
17
The apparatus of claim 16, wherein the first plurality of permanent magnet rings and the second plurality of permanent magnet rings have a same number of rings such that each permanent magnet ring in the first plurality of permanent magnet rings has a corresponding permanent magnet ring in the second plurality of permanent magnet rings, and wherein each pair of corresponding permanent magnet rings have permanent magnet segments of a same height.

Breneman meets the claim (claim 17) when it discloses the lower and upper poles 22 are constructed to be symmetric, cf. col. 7, lin. 10-15




Claim 1-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laskaris (US-6,518,867-B2).

Claim No
Claim feature
Prior art
Laskaris (US-6,518,867-B2)
1
 An apparatus for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system, the apparatus comprising: 

Laskaris discloses an apparatus as claimed, cf. Figs. 1-17

at least one first B0 magnet configured to produce a first magnetic field to contribute to the B0 magnetic field for the MRI system, the at least one first B0 magnet comprising a first plurality of permanent magnet rings including three concentric rings at least two of which have respective different heights; and 

First B0 magnet (first magnet assembly 11), cf. Fig. 8

The first magnet assembly comprises a plurality of concentric rings three of which are 25, 25=3, and 21 at least two of which have different heights as claimed in the instant claim 1, cf. Fig.2 in Laskaris.


a yoke configured to capture and direct at least some magnetic flux generated by the at least one first B0 magnet to increase a magnetic flux density within an imaging region of the MRI system, the yoke comprising: 
Yoke (61), cf. Fig. 8, also see col. 13, lin. 13 where a “C” shaped iron yoke is described.

Since “C” shaped iron yoke that supports the first magnet assembly 11 and a second magnet assembly 111, having opposite polarities, facing one another, the iron yoke inherently acts as return path of magnetic fields between the magnet assemblies (11, 111) causes the magnetic field in the imaging region 65 between the poles to increase.



a first plate comprising ferromagnetic material and coupled to the at least one first B0 magnet;

First plate (63).
First plate (63) is coupled to the at least one first B0 magnet (15).
Since whole “C” shaped yoke 61 is made from ferromagnetic material (iron), second yoke portion 63 of the “C” shaped yoke is also made from the same ferromagnetic material (iron).



a frame comprising ferromagnetic material and coupled to the first plate.

Frame (64).
Frame (64) is coupled to the plate (63), cf. Fig. 8.
Since whole “C” shaped yoke 61 is made from ferromagnetic material (iron), third yoke portion 64 of the “C” shaped yoke is also made from the same ferromagnetic material (iron).

2
The apparatus of claim 1, wherein each of the first plurality of permanent magnet rings has a respective different height.

Claim 2 is met by Laskaris, cf. Fig. 2. 

3
The apparatus of claim 1, further comprising at least one second B0 magnet configured to produce a second magnetic field to contribute to the B0 magnetic field for the MRI system, the at least one first B0 magnet comprising a second plurality of permanent magnet rings including at least two rings with respective different heights.

See item 11 in Fig. 8 which can be equated to the claimed second B0 magnet.
4
The apparatus of claim 3, wherein each of the second plurality of permanent magnet rings has a respective different height.

Magnet assembly 11 is identical to magnet assembly 111, cf. col. 8, lin. 1, which causes Laskaris to meet claim 4.
5
The apparatus of claim 3, wherein the at least one first B0 magnet and the at least one second B0 magnet are arranged relative to one another so that the imaging region is provided therebetween, and wherein the different heights of the first plurality of permanent magnet rings and the different heights of the second plurality of permanent magnet rings are selected to obtain a first level of magnetic field homogeneity within a first field of view in the imaging region that is smaller than a second level of magnetic field homogeneity in the first field of view that would be obtained with an arrangement of the first plurality of permanent magnet rings having equal heights and the second plurality of permanent magnet rings having equal heights.

The claim (claim 5) is met by Laskaris when it discloses that the first surface 19, formed with different height concentric rings 21, 23, 25, is conjured to optimize shape, strength and uniformity of the magnetic field, cf. col 5, lines 48-67. A preferred surface 19 has stepped profile formed by rings 21, 23, 25 each having different heights.

Therefore, a hypothetical flat surface 19 formed by rings 21, 23, 25 each having same height would not result in more homogeneity of magnetic field according to Laskaris. 
6
The apparatus of claim 3, wherein the at least one first B0 magnet and the at least one second B0 magnet are arranged relative to one another so that the imaging region is provided therebetween, wherein the different heights of the first plurality of permanent magnet rings and the different heights of the second plurality of permanent magnet rings are selected to obtain, in the imaging region, a first field of view having a first volume and a first magnetic field homogeneity, and wherein the first volume is greater than a second volume of a second field of view having the first magnetic field homogeneity that would be obtained if heights of the first plurality of permanent magnet rings were equal and heights of the second plurality of permanent magnet rings were equal.

The claim (claim 6) is met by Laskaris, cf. col. 5, lines 48-67. 
7
The apparatus of claim 1, wherein the first plurality of permanent magnet rings is concentric about a common center.

Laskaris discloses a common center (27) for the magnet rings of the magnet assembly 11.
8
The apparatus of claim 7, wherein the first plurality of permanent magnet rings comprises a first permanent magnet ring closer to the common center than a second permanent magnet ring, and wherein a first height of permanent magnet segments in the first permanent magnet ring is smaller than a second height of permanent magnet segments in the second permanent magnet ring.



Laskaris meets the claim (8) as it discloses first permanent magnet ring (21) and the second permanent magnet ring (23), cf. Fig. 2
9
The apparatus of claim 8, wherein the first plurality of permanent magnet rings comprises a third permanent magnet ring farther from the common center than the second permanent magnet ring, and wherein a third height of permanent magnet segments in the third permanent magnet ring is greater than the second height of the permanent magnet segments in the second permanent magnet ring.

Laskaris meets claim 9, See Fig. 2., the third permanent magnet ring (25).
10
The apparatus of claim 9, wherein the first plurality of permanent magnet rings comprises a fourth permanent magnet ring farther from the common center than the third permanent magnet ring, and wherein a fourth height of permanent magnet segments in the fourth permanent magnet ring is greater than the third height of permanent magnet segments in the third permanent magnet ring.

Laskaris meets claim 10, see col. 5, lin. 60-65, Laskaris suggests there may be more than three rings and the inner rings can have decreasing height compared to the outer rings.
11
The apparatus of claim 8, wherein multiple permanent magnet segments in the first permanent magnet ring have the first height, and wherein multiple permanent magnet segments in the second permanent magnet ring have the second height.

Laskaris meets claim 11 as it has multiple rings of different heights and each ring in Laskaris is formed of many segments of regular, hexagonal, square, annular or trapezoidal shape each of which have same height, see col 6, lines 15-20.
12
The apparatus of claim 8, wherein each of the permanent magnet segments in the first permanent magnet ring have the first height, and wherein each of the permanent magnet segments in the second permanent magnet ring have the second height.

Each ring in Laskaris is formed of many segments of regular, hexagonal, square, annular or trapezoidal shape each of which have same height, see col 6, lines 15-20.
13
 The apparatus of claim 8, wherein the permanent magnet segments in the first permanent magnet ring comprise circular arc segments.

See col. 6. Lin. 17 where Laskaris discloses the rings can be formed of circular arc segments (“annular sector”).
14
The apparatus of claim 8, wherein the permanent magnet segments in the first permanent magnet ring comprise rectangular blocks.
See col. 6. Lin. 17 where Laskaris discloses the rings can be formed of circular rectangular segments (“rectangular blocks 54”), col 12, lin 36. 
15
The apparatus of claim 8, wherein the permanent magnet segments in the first permanent magnet ring comprise trapezoidal blocks.
See col 6, lin. 16, where Laskaris discloses trapezoidal blocks to form a ring.
16
The apparatus of claim 3, wherein the second plurality of permanent magnet rings is concentric about a common center.

Laskaris meets the claim (claim 16) when it discloses the second plurality of permanent magnet rings (111) is identical in structure to that of first permanent magnet rings (11), meaning the second permanent magnet ring (111) also has a common center, see treatment of claim 7 above which discusses a common center of the first permanent magnet rings.

17
The apparatus of claim 16, wherein the first plurality of permanent magnet rings and the second plurality of permanent magnet rings have a same number of rings such that each permanent magnet ring in the first plurality of permanent magnet rings has a corresponding permanent magnet ring in the second plurality of permanent magnet rings, and wherein each pair of corresponding permanent magnet rings have permanent magnet segments of a same height.

Laskaris meets the claim (claim 17) when it discloses the first permanent magnet ring (11) are constructed to be identical to that of second permanent magnet ring (111) cf. col. 8, lin. 1.
19
The apparatus of claim 3, wherein the yoke further comprises a second plate comprising ferromagnetic material, wherein the second plate is coupled to the at least one second B0 magnet and to the frame, and wherein the frame comprises a plurality of supports, each of the plurality of supports being spaced apart from an adjacent support by a gap.
See Fig. 9 which show frame (64) comprises a plurality of supports being spaced apart with a gap therebetween, see Fig. 9.

Items 64 are made from iron which is ferromagnetic.


Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laskaris (US-6,518,867-B2) in view of Poole (US-2018/0143274-A1).

As to claim 18, Laskaris disclose an apparatus according to claim 3, however, Laskaris is silent regarding B0 field to within a range between 50 milli-Tesla and 100 milli-Tesla.
Even though Laskaris lacks such feature is not new in the pertinent art. For example, Poole discloses an apparatus somewhat like that of Laskaris and Poole further discloses B0 magnetic field to be within the claimed range, cf. ¶ 49. Poole’s apparatus can be small and portable and less expensive. 
It would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim (claim 18) to modify Laskaris and make the magnet to produce smaller field as disclosed in Poole, so as, to make the apparatus small and portable and less expensive.

As to claim 20, Laskaris in view of Poole discloses an apparatus according to claim 18, Laskaris further discloses a first arm portion (113) coupled to the first plate (63) and a second arm portion (13) coupled to the second plate (62), and wherein, supports (64) of the plurality of supports are coupled between the first arm portion (113) and the second arm portion (13).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852